DETAILED ACTION    Acknowledgment is made of applicant’s amendment filed 9/29/21.             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Allowable Subject Matter
2. 	Claims 1 and 3 – 5 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the magnetism collecting ring includes a first magnetism collecting ring and a second magnetism collecting ring that are arranged next to each other in the axial direction of the shaft, -3-Application No. 16/727,729 each of the first magnetism collecting ring and the second magnetism collecting ring includes a first portion surrounding the magnetic yoke and a second portion protruding outward in a radial direction of the first portion, the second portions facing each other in the axial direction of the shaft, and the magnetic sensor mounted on the circuit board being interposed between the second portions, the first magnetism collecting ring is located closer to a surface of the circuit board on which the magnetic sensor is mounted, the first portion and the second portion of the .	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/6/21